Citation Nr: 1739274	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1979 to November 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in relevant part, denied entitlement to service connection for hypertension, and granted entitlement to service connection for bilateral hearing loss with a noncompensable evaluation.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.  

In September 2015, the Board remanded these issues to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, to include new examinations.  In September 2016, the RO granted entitlement to service connection for hypertension.  The Veteran did not file a Notice of Disagreement with regard to any appealable determination with regard to hypertension.  As that was a full grant of benefits sought, the issue of entitlement to service connection for hypertension is no longer on appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran has, at worst, level II hearing in his right ear and level III hearing in his left ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board also finds that the September 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  In the remand instructions, the RO was directed to obtain a VA audiogram dated January 2010.  The audiogram chart was associated with the claims file in March 2016.  In an October 2016 addendum, an examining audiologist stated that the January 2010 audiogram was conducted only for hearing aid purposes and thus was incomplete for rating purposes.  The Veteran also underwent a VA examination in December 2015.  The AOJ substantially complied with the remand directives. 

II.  Increased Evaluation

The Veteran contends that he is entitled to an initial compensable evaluation for bilateral hearing loss.  After a thorough review of the evidence, the Board finds that the Veteran is not entitled to an initial compensable evaluation.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz (Hertz)) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  The Veteran's bilateral hearing loss does not demonstrate either pattern of exceptional hearing loss.  

VA Medical Center (VAMC) records from the period around the Veteran's claim reflect ongoing treatment for bilateral hearing loss.  In August 2009, the Veteran complained of hearing loss that may have been related to his military service.  A subsequent audiology consultation in January 2010 found bilateral sensorineural hearing loss sufficient to fit the Veteran for hearing aids.  The Veteran subsequently returned for hearing aid device checks.

The January 2010 VA audiogram is not usable for rating purposes because it is incomplete, as determined by a VA audiologist in October 2016.  

In a May 2010 VA examination, the authorized audiological evaluation measured pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
50
60
55
LEFT
15
10
30
55
45

The average pure tone threshold was 46 in the right ear and 35 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  Applying the above results to Table VI, the Veteran has a numerical value of II for the right ear and III for the left ear.  Applying these values to Table VII, the Veteran's disability evaluation is noncompensable.  See 38 C.F.R. § 4.85.  

In a December 2015 VA examination, the authorized audiological evaluation measured pure tone thresholds, in decibels, as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
60
65
LEFT
35
25
40
60
50

The average pure tone threshold was 54 in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.  Applying the above results to Table VI, the Veteran has a numerical value of II for the right ear and III for the left ear.  Applying these values to Table VII, the Veteran's disability evaluation is noncompensable.  See 38 C.F.R. § 4.85.  

The Veteran described the functional impact of his hearing loss as being unable to pass a commercial driver's test.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based upon the May 2010 and December 20105 audiological evaluations, the Veteran is not entitled to an initial compensable evaluation for bilateral hearing loss.  The Veteran believes that he is entitled to a compensable initial evaluation due to his need for hearing aids.  There was no significant functional impact noted in the May 2010 VA examination.  In the December 2010 VA examination, the Veteran noted that his hearing loss caused him to be unable to pass a test for a commercial driver's license.

While the Veteran is certainly competent to testify to ongoing symptomatology of a disability, in this case he is not competent to determine the severity of his hearing loss.  Determining pure tone thresholds and administering the Maryland CNC word recognition test requires specialized training, which the evidence of record does not show the Veteran has.  Competent audiology evaluations of record indicate hearing acuity through medical testing.  As the May 2010 audiology report did not indicate pure tone averages worse than 47 dB in the right ear and 35 dB in the left ear with 84 percent speech discrimination in the right ear and 80 percent speech discrimination in the left ear, the Veteran is not entitled to a compensable rating for this period.  Similarly, the December 2015 audiological evidence of record does not show pure tone threshold averages worse than 54 dB in the right ear and 44 dB in the left ear with 84 percent and 76 percent speech discrimination, respectively, the Veteran is not entitled to a compensable evaluation for this time period.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's bilateral hearing loss does not more closely approximate a compensable rating.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


